DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 7/26/2022. As directed by the amendment: claim 1 has been amended; no claims have been cancelled; and no claims have been added. Thus, claims 1-2 and 4-14 are presently pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cheikh (US Publication 2002/0111603 A1) in view of Walsh (US Publication 2011/0040279 A1).
Regarding claim 1, Cheikh discloses a delivery system (Figs. 1-4) for delivering a drug depot to a site within a patient, the delivery system comprising:
a. a hollow cannula (6) having a proximal end (End towards 8) and a distal end (End away from 8); 
b. a delivery stylet (2) having a proximal end (End towards 4), a distal end (End away from 4), a lumen (Interior of 2) extending between the proximal and distal ends of the delivery stylet (Fig. 1), and a distal portion (Portion of 2 sticking out of 6 in Fig. 3) at the distal end of the delivery stylet (Fig. 1), the delivery stylet being configured and dimensioned to be receivable by and slidable forwardly and backwardly within the hollow cannula (Fig. 3), the drug depot carried by the distal end of the delivery stylet such that initially only a first portion of the drug depot is positioned inside the delivery stylet, and a second portion of the drug depot protrudes from the distal end of the delivery stylet (Figs. 3-4, immediately after piston 3 is slightly pushed, a first portion of solid form 1 would be positioned inside the delivery stylet initially and a second portion of solid form 1 would protrude from the distal end of the delivery stylet), and pressure is required to subsequently eject the first portion of the drug depot from the delivery stylet (Figs. 3-4, further pushing/pressure applied to piston 3 would subsequently eject the first portion of the drug depot from the delivery stylet); and 
c. an actuator (3) for ejecting the drug depot from the delivery stylet to a site within the body (Figs. 3-4).  
Cheikh is silent regarding
fluidic pressure is required to subsequently eject the first portion of the drug depot from the delivery stylet; and 
said actuator having a fluid delivery mechanism in fluid communication with an interior of the delivery stylet and being effective to create the fluidic pressure within the delivery stylet sufficient to eject the drug depot therefrom.  
In analogous prior art, Walsh teaches a delivery system (100/200/300) for delivering a drug depot to a site within a patient, the delivery system comprising:
b. a delivery stylet (100) having a proximal end (End towards 110), a distal end (End away from 120), a lumen (Interior of 100) extending between the proximal and distal ends of the delivery stylet (Fig. 1A), and fluidic pressure is required to subsequently eject the drug depot from the delivery stylet (Figs. 2A-2D); and 
c. an actuator (200/300) for ejecting the drug depot from the delivery stylet to a site within the body (Figs. 2A-2D), said actuator having a fluid delivery mechanism (300) in fluid communication with an interior of the delivery stylet (Figs. 2C-2D) and being effective to create the fluidic pressure within the delivery stylet sufficient to eject the drug depot therefrom (Figs. 2C-2D).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the actuator of Cheikh to incorporate the teachings of Walsh to incorporate a fluid delivery mechanism in fluid communication with an interior of the delivery stylet  and being effective to create the fluidic pressure within the delivery stylet sufficient to eject the drug depot therefrom and fluidic pressure is required to subsequently eject the drug depot from the delivery stylet since such a modification is the result of a simple substitution of one known element (3, Cheikh) for another (200/300, Walsh) to obtain predictable results (Ejection of solid form/polymeric carrier). 
Regarding claim 2, Cheikh in view of Walsh disclose the delivery system of claim 1, wherein the drug depot is visualizable by a diagnostic imaging beam or modality (Examiner notes that the drug depot was not positively claimed, therefore any features further defining the drug depot are also not positively claimed and are being treated as a functional limitation. The drug depot is perfectly capable of being visualizable by a diagnostic imaging beam or modality).   
Regarding claim 4, Cheikh in view of Walsh disclose the delivery system of claim 2, further comprising a solid stylet (7, Cheikh) configured and dimensioned to be receivable inside the hollow cannula to provide rigidity thereto, whereby the hollow cannula, with the solid stylet received therein, is effective to pierce tissue of a patient (Fig. 2, Cheikh).  
Regarding claim 5, Cheikh in view of Walsh disclose the delivery system of claim 1, wherein the drug depot comprises a radiographic marker that allows the drug depot to be visualized under a diagnostic imaging beam (Examiner notes that the drug depot was not positively claimed, therefore any features further defining the drug depot are also not positively claimed and are being treated as a functional limitation. The drug depot is perfectly capable of comprising a radiographic marker that allows the drug depot to be visualized under a diagnostic imaging beam).  
Regarding claim 6, Cheikh in view of Walsh disclose the delivery system of claim 5, wherein the radiographic marker is selected from the group consisting of barium, calcium phosphate, bismuth, iodine, tantalum, tungsten, metal beads, and mixtures thereof (Examiner notes that the drug depot was not positively claimed, therefore any features further defining the drug depot are also not positively claimed and are being treated as a functional limitation. The radiographic marker is perfectly capable of being selected from the group consisting of barium, calcium phosphate, bismuth, iodine, tantalum, tungsten, metal beads, and mixtures thereof).  
Regarding claim 7, Cheikh in view of Walsh disclose the delivery system of claim 1.
Cheikh is silent regarding
wherein the delivery stylet has a hub at the proximal end thereof, and the actuator is releasably attachable to the hub.
Walsh teaches wherein the delivery stylet has a hub at the proximal end thereof, and the actuator is releasably attachable to the hub (End of Paragraph [0047]).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the delivery stylet of Cheikh to incorporate the teachings of Walsh to incorporate a hub at the proximal end thereof, and the actuator is releasably attachable to the hub in order to allow for a quick release connection (End of Paragraph [0047]).
Regarding claim 8, Cheikh in view of Walsh disclose the delivery system of claim 7, wherein the actuator is a syringe (200, Walsh) having a barrel (200, Walsh), a plunger (230, Walsh) slidable within the barrel (Figs. 2A-2D, Walsh), and wherein the barrel has a distal portion configured to be attachable to the hub of the delivery stylet (Figs. 2C-2D and end of Paragraph [0047], Walsh).  
Regarding claim 10, Cheikh in view of Walsh disclose the delivery system of claim 1, wherein the fluid delivery system is configured to deliver a liquid (300, Walsh).  
Regarding claim 11, Cheikh in view of Walsh disclose the delivery system of claim 10, wherein the liquid comprises an agent selected from the group consisting of an anaesthetic, Depo-Medrol (methylprednisolone), dexamethasone, and mixtures thereof (Paragraph [0039]-[0040], Walsh).  
Regarding claim 12, Cheikh in view of Walsh disclose the delivery system claim 2, wherein the diagnostic imaging beam or modality is selected from the group consisting of computed tomography (CT), ultrasound, x-ray, magnetic resonance imaging (MRI), and fluoroscopy (Examiner notes that the drug depot was not positively claimed, therefore any features further defining the drug depot are also not positively claimed and are being treated as a functional limitation. The diagnostic imaging beam or modality is perfectly capable of being selected from the group consisting of computed tomography (CT), ultrasound, x-ray, magnetic resonance imaging (MRI), and fluoroscopy).  
Regarding claim 14, Cheikh in view of Walsh disclose the delivery system of claim 1 for use in treating scoliosis (Delivery system is perfectly capable of being used for treating scoliosis).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cheikh (US Publication 2002/0111603 A1) in view of Walsh (US Publication 2011/0040279 A1) further in view of McKay (US Publication 2011/0022028 A1).
Regarding claim 9, Cheikh in view of Walsh disclose the delivery system of claim 8, wherein the syringe is a Luer lock syringe (End of Paragraph [0047], Walsh).
Cheikh in view of Walsh are silent regarding
the hub of the delivery stylet has external threads complementary to internal threads of the Luer lock of the syringe.  
McKay teaches a delivery system (Figs. 1 and 5b) for delivering a drug depot to a site within a patient, the delivery system comprising:
b. a delivery stylet (Fig. 5a) having a proximal end (End towards 525), a distal end (End towards 505); and 
c. an actuator (125/130),  
wherein the delivery stylet has a hub (525) at the proximal end thereof (Figs. 5a-5b), and the actuator is releasably attachable to the hub (Paragraph [0037] and [0052]),
wherein the actuator is a syringe (Fig. 1) having a barrel (125), a plunger (130), and wherein the barrel has a distal portion (120) configured to be attachable to the hub of the delivery stylet (Fig. 1, Paragraphs [0037] and [0052]),
wherein the syringe is a Luer lock syringe (Paragraph [0037]) and the hub of the delivery stylet has external threads complementary to internal threads of the Luer lock of the syringe (Figs. 1 and 5a-5b, Paragraphs [0037] and [0052]).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the hub of the delivery stylet of Walsh to incorporate the teachings of McKay to incorporate external threads complementary to internal threads of the Luer lock of the syringe in order to couple both components (Figs. 1 and 5a-5b, Paragraphs [0037] and [0052]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cheikh (US Publication 2002/0111603 A1) in view of Walsh (US Publication 2011/0040279 A1) further in view of Mercereu et al. (US Patent 6,450,937 B1). 
Regarding claim 13, Cheikh in view of Walsh disclose the delivery system of claim 1, but are silent regarding wherein at least one of the hollow cannula and delivery stylet comprises a radiopaque material or ultrasound responsive topography to provide increased contrast relative to an absence of the radiopaque material or ultrasound topography under a diagnostic imaging beam.  
Mercereau teaches a delivery system (10) for delivering a drug depot to a site within a patient, the delivery system comprising:
a. a hollow cannula (12) having a proximal end (End towards 22) and a distal end (End towards 20); 
b. a delivery stylet (14) having a proximal end (End towards 30), a distal end (End towards 28), a lumen (26) extending between the proximal and distal ends of the delivery stylet (Fig. 3), the delivery stylet being configured and dimensioned to be receivable by and slidable forwardly and backwardly within the hollow cannula including to a position wherein said distal portion protrudes beyond the distal end of the hollow cannula (Figs. 10-12), the distal portion of the delivery stylet being configured and dimensioned to receive the drug depot (Fig. 11) such that the drug depot adheres to an inner surface of the delivery stylet and fluidic pressure is required to eject the drug depot from the delivery stylet; and 
c. an actuator (16) for ejecting the drug depot from the delivery stylet to a site within the body (Fig. 12),
wherein at least one of the hollow cannula and delivery stylet comprises a radiopaque material or ultrasound responsive topography (Col 6, lines 35-38 and 63-67) to provide increased contrast relative to an absence of the radiopaque material or ultrasound topography under a diagnostic imaging beam (Col 6, lines 35-38 and 63-67).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified at least one of the hollow cannula and delivery stylet of Cheikh to incorporate the teachings of Mercereau to incorporate a radiopaque material or ultrasound responsive topography to provide increased contrast relative to an absence of the radiopaque material or ultrasound topography under a diagnostic imaging beam in order to allow for easy visualization under ultrasound or other medical imagining technology of the hollow cannula (Col 6, lines 35-38) and permit direct visualization of the contents of the system (Col 6, lines 63-67).
Response to Amendment
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments, on pages 8-9, that Cheikh in view of Walsh do not teach “the drug deport carried by the delivery stylet at the distal end of the delivery stylet such that initially only a first portion of the drug depot is positioned inside the delivery stylet…. and fluidic pressure is required to subsequently eject the first portion of the drug depot from the delivery stylet”, the Examiner respectfully disagrees. Referring to Figs. 3-4 of Cheikh, immediately after piston 3 is slightly pushed, a first portion of solid form 1/drug depot would be positioned inside the guide 2/delivery stylet initially and a second portion of solid form 1 would protrude from the distal end of the guide 2/delivery stylet and further pushing/pressure applied to piston 3 would subsequently eject the first portion of the solid form 1/drug depot from the guide 2/delivery stylet. Cheikh was modified in view of Walsh to teach fluidic pressure, therefore teaching the limitation above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783